 


 HR 854 ENR: To provide for certain lands to be held in trust for the Utu Utu Gwaitu Paiute Tribe. 
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Ninth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and six 
H. R. 854 
 
AN ACT 
To provide for certain lands to be held in trust for the Utu Utu Gwaitu Paiute Tribe.  
 
 
1.Lands to be held in trust 
(a)In GeneralSubject to valid existing rights, all right, title, and interest of the United States in and to the lands, including improvements and appurtenances, described in subsection (b) are hereby declared to be held in trust by the United States for the benefit of the Utu Utu Gwaitu Paiute Tribe, Benton Paiute Reservation. 
(b)Land DescriptionThe lands to be held in trust pursuant to subsection (a) are the approximately 240 acres described as follows: Mount Diablo Base and Meridian, Township 2 South, Range 31 East Section 11: SE¼ and E½ of SW¼. 
(c)Gaming RestrictionLands taken into trust pursuant to subsection (a) shall not be considered to have been taken into trust for, and shall not be eligible for, class II gaming or class III gaming (as those terms are used in the Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.)). 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
